DETAILED ACTION
 	 	Claims 1-20 are presented for examination on the merits
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 10/28/2019 are accepted by the examiner.
Priority
 The application is filed on 08/14/2019 which is a continuation of  CON of PCT/CA2017/050233 filed on 02/23/2017.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abarzua et al. (Article: “Same Value Analysis on Edwards Curves”, hereinafter, Abarzua).
 	Regarding claim 1, Abarzua discloses an elliptic curve cryptography scheme using an Edwards-form elliptic curve (Page 1-2, Abstract, Introduction: Every elliptic curve over a non-binary finite field can be birationally trans-formed to an Edwards curve. Some elliptic curves require moving to an extension field  for the transformation, but others have transformations defined on the original finite field), 
 	the elliptic curve cryptography scheme comprising a blinding protocol resistant to differential side channel attacks (Page 10: scalar multiplication we cannot use mixed coordinates (Jacobian or affine). This countermeasure is effective against Template Attacks), the elliptic curve cryptography scheme for permitting secure communications between two or more cryptographic correspondent devices, each of the cryptographic correspondent devices comprising a processor and a memory (Page 1, Section 1: introduction: securely transmit data), 
 	the memory configured to store a plurality of instructions which when executed by the processor cause the processor to implement the cryptographic scheme, the elliptic curve defined over field F and having a point P with coordinates located on the elliptic curve (Page 10:, Section 3.6: Algorithms give the addition and doubling formulas for Ed-wards curves in projective coordinates. Pairs of terms with matching degrees in lamda-1 and lamda-2 are those around which SVA points can be constructed since the occurrence of a collision between such terms does not depend on the value oflamda-1 and lamda-2), the blinding protocol comprising:
 	 randomly selecting a random element I (Page 9-10, paragraph on "Randomized Projective Coordinates": The randomization takes 4M + 2S at the beginning and 1I + 3M + 1S at the end. However, when using random curve isomorphisms the parameters of E2(K) cannot be chosen and one cannot take advantage of algorithms that require curve parameters to be set to specific values, the curve parameter a is randomized); 
 	determining coordinates of a blinded point P.sub.B by performing a multiplication of random element I by at least one of the coordinates of point P (Page 9-10, Paragraph on "Randomized Projective Coordinates": When we compute the scalar multiplication using Jacobian coordinates, the point Q is represented as Q = (X; Y;Z). The point Q must be recovered to affine coordinate by computing x = X=Z2 and y = Y=Z3 and so we avoid the attack. Moreover, when using Jacobian coordinates it is suggested to selected curve parameters a as a = -3); and 
 	providing coordinates of blinded point P.sub.B (Page 8-10, paragraph on "Randomized Projective Coordinates": A fixed (secret) point R is selected and S = [k]R is precomputed. Given P; the computation of [k]P is replaced by that of [k](P+R) and the known value S = [k]R is subtracted at the end of the computation).
	It is noted that Abarzua does not specifically recites applicant’s claim language “blinding protocol” but clearly suggest the element as claimed (Page 10: Table 4: Blinding the Point; Page 8, Section 3.5.3: Blinding Point [15]: A fixed (secret) point R is selected and S = [k]R is
precomputed. Given P; the computation of [k]P is replaced by that of [k](P+R) and the known value S = [k]R is subtracted at the end of the computation).  
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Abarzua for the advantage of good performance and facilitating security perspectives (Abarzua, Abstract).


 	Regarding claim 2, Abarzua discloses the elliptic curve cryptography scheme of claim 1, wherein the point P is a generator point of the elliptic curve (page 8,, Lines 1-10: Generate a random number r is expensive, this countermeasure requires at least
twice the processing both [k 􀀀 r]P and [r]P need to be computed). 
 	Regarding claim 3, Abarzua discloses the elliptic curve cryptography scheme of claim 1, wherein a new random element I is selected every time the blinding protocol is performed (Page 9, Section: “Randomized E(K) Isomorphism:” : The randomization takes 4M + 2S at the beginning and 1I + 3M + 1S at the end. However, when using random curve isomorphisms the parameters of E2(K) cannot be chosen and one cannot
take advantage of algorithms that require curve parameters to be set to specific values, the curve parameter a is randomized. In). 
 	Regarding claim 10; Claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
 	Regarding claim 17; Claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Allowable Subject Matter 

6. 	Claims 4-9, 11-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

					Conclusion
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simplicio Jr. et al. (US 20190215154 A1) discloses a method for computing a shared key (K) for encrypting data between a first device and a second device. The method includes communicating a first private ephemeral key (XA), and a first parameter set (YA) to a second device. The first parameter set (YA) includes identity data (IDA) that identifies the first device, a random point (VA) on an elliptic curve, and a first public key (UA).
Smets  et al. (US 9485092 B2) discloses a transaction device for establishing a shared secret with a point of interaction (POI) over a communications network to enable encrypted communications between the transaction device and the point of interaction.
8.	In an effort to advance compact prosecution, with respect to any amendments to the claimed invention, the applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  
Moreover with respect to advancing compact prosecution, if the applicant intends to make numerous amendments, the examiner respectfully requests that applicant submit a clean copy of the claims in addition to the marked up copy of the claims in order to expedite the examination process by allowing for accurate optical character recognition (OCR) of the claims.
The prior art made of record and not relied upon, if any, is considered pertinent to applicant’s disclosure and would be listed under PTO-Form 892.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498